t c memo united_states tax_court james c platts petitioner v commissioner of internal revenue respondent docket no filed date james c platts pro_se julia l wahl for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal_income_tax additions to tax and penalties as follows addition_to_tax penalties year deficiency dollar_figure big_number big_number sec_6651 dollar_figure -0- dollar_figure sec_6662 -0- -0- dollar_figure sec_6663 dollar_figure dollar_figure dollar_figure the issues for decision are whether certain purported records of the pinnacle building co pinnacle are admissible into evidence we hold they are not whether dollar_figure that petitioner received in was taxable wages or repayment of loans he had made to pinnacle we hold that this amount was taxable wages whether dollar_figure that petitioner received in and dollar_figure that he received in were constructive dividends or repayment of loans from pinnacle we hold that petitioner had constructive dividends of dollar_figure for and dollar_figure for whether petitioner is entitled to a capital_loss deduction for or capital_loss carryforward deductions for and we hold that he is not whether petitioner is entitled to a charitable_contribution_deduction for the donation of building parts to a tax-exempt_organization in we hold that he is not whether petitioner is liable for additions to tax under sec_6651 for the late filing of his and income_tax returns we hold that he is whether petitioner is barred by the doctrine_of collateral_estoppel from denying that respondent’s assessments of tax for and were timely we hold that he is whether petitioner is liable for the accuracy-related_penalty under sec_6662 for or the fraud_penalty under sec_6663 for and we hold he is not findings_of_fact some of the facts have been stipulated and are so found petitioner petitioner resided in pennsylvania when he filed the petition he attended pennsylvania state university for approximately two years after he graduated from high school in petitioner was married to deborah l platts during 1unless otherwise indicated section references are to the internal_revenue_code in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure and petitioner and his wife maintained a checking account at citizens bank from date through pinnacle during the years at issue petitioner was the sole owner and president of pinnacle a residential construction business pinnacle was a subchapter_c_corporation pinnacle filed forms u s_corporation income_tax return for petitioner signed the forms as president of pinnacle pinnacle reported that it had loans from shareholders on its returns for years up to and including pinnacle did not report the existence of any loans from shareholders after its tax_year and no loans from shareholders were shown on the books_and_records of pinnacle after the mid-1990s petitioner owed money to pinnacle from through pinnacle did not file forms for any period after pinnacle’s earnings_and_profits were dollar_figure at the end of and exceeded dollar_figure in and dollar_figure in payments from pinnacle to petitioner in and pinnacle paid net wages to petitioner biweekly in years before and in the first few months of petitioner reported wages from pinnacle on his through tax returns in pinnacle had a bank account with national city bank petitioner’s gross salary from pinnacle was dollar_figure per two-week pay_period in until pinnacle ceased operating later that year in petitioner received six checks from pinnacle for dollar_figure each ie dollar_figure less withholding and three checks for dollar_figure each the six checks for dollar_figure bore the preprinted phrase payroll check the three checks for dollar_figure did not bear a preprinted phrase identifying them as payroll checks taxes were not withheld from these three payments all nine checks were from pinnacle’s checking account at national city bank the last of these nine checks was dated date during petitioner endorsed five checks payable to pinnacle totaling dollar_figure and deposited them into his personal account at citizens bank in pinnacle recorded the six payments of dollar_figure and the three payments of dollar_figure as wages in its books_and_records in petitioner cashed or deposited into his personal checking account at citizens bank four checks totaling dollar_figure which were payable to pinnacle and which were written by its customers pinnacle development group on date petitioner and his wife opened a checking account at citizens bank in the name of pinnacle development group they were the only individuals with signature_authority over the account and in petitioner wrote three checks payable to himself totaling dollar_figure from pinnacle development group’s account at citizen’s bank in date petitioner deposited three checks totaling dollar_figure which represented payment by pinnacle’s customers for services it rendered into the pinnacle development group_account at citizens bank the only other deposits into the pinnacle development group_account in were a dollar_figure check from building group an entity that petitioner controlled and dollar_figure in miscellaneous deposits petitioner’s charitable_contribution to the pine valley bible camp in petitioner was one of two partners in the registry group a real_estate development partnership the registry group owned real_estate on registry lane including a house pincite registry lane which it used as an office the registry group sold lots on registry lane for residential development the registry group donated the house pincite registry lane to the pine valley bible camp the tax-exempt status of which is not in dispute with the understanding that camp volunteers would disassemble the house and move the building materials to the camp they did that in date on form_1040 u s individual_income_tax_return for petitioner reported without reference to the registry group that he had donated an intact house with a value of dollar_figure to the pine valley bible camp the reported value of dollar_figure was the appraised value of the intact house as of date as stated in an independent appraisal prepared by r robert barone jr which petitioner obtained on date petitioner wrote a note to his certified_public_accountant c p a stating that he and his wife had donated an intact house to their church in the prior year and wanted to deduct half of its value on their return in an accompanying letter dated both date and date petitioner estimated that the value of the intact house was dollar_figure petitioner’s tax returns petitioner and his wife filed joint form sec_1040 for and petitioner filed their form_1040 on date and their form_1040 on date petitioner obtained an extension of time until date to file their form_1040 petitioner did not provide the c p a who prepared the return with any verification of the reported amounts of income the c p a required petitioner and his wife to sign a letter acknowledging inter alia that they had provided the c p a with no verification of those amounts that pinnacle had gone out of business during and that its stock had become worthless in on schedule d capital_gains_and_losses of the form_1040 petitioner reported a long-term_capital_loss of dollar_figure calculated by netting certain amounts reported on pinnacle’s return against petitioner’s claimed dollar_figure loan to pinnacle petitioner carried over the unused portion of the long- term capital_loss dollar_figure to the and form sec_1040 petitioner’s criminal cases a income_tax evasion and withholding_tax evasion on date petitioner was indicted under sec_7201 on one count of income_tax evasion for and four counts of evasion of withholding_tax from wages and fica_taxes due and owing by pinnacle for three quarters of and the first quarter of on date petitioner’s defense counsel in his income_tax evasion case filed a motion in that case to obtain permission for petitioner to travel to florida in that motion petitioner’s defense counsel stated that petitioner wanted to visit his daughter in florida for christmas and return with an automobile clothing and two pets the motion did not say petitioner wanted to obtain pinnacle records from a storage unit in florida that were essential to his defense in that case petitioner did not present any documentary_evidence at the trial in his income_tax evasion case that he had made loans to pinnacle which were outstanding in on date petitioner was convicted on all counts he was sentenced to months in prison b money laundering and mail fraud on date a grand jury sitting in the u s district_court for the western district of pennsylvania indicted petitioner on six counts of money laundering mail fraud and conspiracy the indictment alleged that petitioner had conspired with others to falsely and fraudulently obtain mortgages petitioner pleaded guilty to all of the counts in the indictment he was sentenced to prison for months on each count to be served concurrently notice_of_deficiency and petition respondent issued a notice_of_deficiency to petitioner and his wife for their taxable years and petitioner timely petitioned this court trial was held in pittsburgh pa petitioner appeared for the first day of the trial but not for the second day 2respondent granted ms platts relief from joint_and_several_liability under sec_6015 burden_of_proof opinion petitioner contends that the burden_of_proof shifts to respondent under sec_7491 if a taxpayer complies with all substantiation and recordkeeping requirements under the internal_revenue_code and introduces credible_evidence with respect to any factual issues relevant to ascertaining the taxpayer’s liability the commissioner has the burden_of_proof with respect to that issue see also sec_7491 and a and b rule a petitioner has not satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent thus petitioner bears the burden_of_proof see rule a whether records petitioner contends were in a storage unit in florida and his home before and during the income_tax evasion trial are admissible petitioner offered into evidence documents which he contends are pinnacle business records that were in his home before petitioner also contends that these documents were in a storage locker in florida from to and were again in his possession from until the time of trial in this case the record sec_3the parties dispute whether they stipulated to include in the record of this case the testimony at petitioner’s income_tax evasion trial of pinnacle’s former bookkeeper victoria mazur f k a victoria orris f k a victoria skinner hereinafter ms mazur we need not decide this dispute because we have not considered ms mazur’s testimony in deciding this case at issue purport to be resolutions of the directors of pinnacle minutes of special meetings promissory notes which authorize petitioner to act on behalf of pinnacle to borrow money from petitioner and documents relating to purported loans from petitioner to pinnacle petitioner contends that these records show that pinnacle’s payments to him in were not salary but were repayments of loans he had made to pinnacle and petitioner sustained capital losses when pinnacle ceased operations in because pinnacle had failed to repay various notes owing to him respondent objected on several grounds to the admission of these records as discussed next we hold that these records are not admissible petitioner had a compelling reason to introduce these records into evidence at his income_tax evasion trial if these records had been offered admitted and found credible they would have rebutted the prosecution’s primary theory but petitioner did not offer them into evidence even though he testified at the trial in this case that he and or his daughter had access to these records before and during his income_tax evasion trial petitioner testified that other records were seized from his home in when a search warrant was executed on his home and that these records also were there hidden in his home during the search were not discovered and were not otherwise provided to prosecutors or his defense counsel before that trial petitioner did not explain why he sought to conceal records which might well have rebutted the criminal charges these circumstances cause strong doubts that the records are what petitioner contends they are the trial in the income_tax evasion case was held in date petitioner’s daughter apparently moved to florida in petitioner contends that he took the records to florida at that time and placed them in a storage locker that the documents remained in storage in florida until and that in his daughter sent the records to him in pennsylvania he first provided the records to respondent in this case in petitioner contends that one of his reasons for wanting permission to travel to florida in was to obtain access to the records the motion petitioner filed in his income_tax evasion case did not refer to pinnacle’s records even though he had a compelling reason to obtain those records to support his defense in that case petitioner testified that there were only a couple of boxes of records in the storage locker it appears that petitioner’s daughter could have sent records to him at any time we do not understand why this would not have been done for records that were essential to his defense in the income_tax evasion case we decide whether a witness’ testimony is credible by relying on objective facts the reasonableness of the testimony the consistency of statements made by the witness and the demeanor of the witness see 140_us_417 338_f2d_602 9th cir aff’g 41_tc_593 330_f2d_119 5th cir 89_tc_105 ndollar_figure we may discount testimony which we find to be unworthy of belief see 87_tc_74 but we may not arbitrarily disregard testimony that is competent relevant and uncontradicted see 39_f3d_658 6th cir aff’g and remanding 99_tc_370 and tcmemo_1992_616 at trial petitioner asked that the court mark for identification exhibits 66-p through 106-p the court reserved ruling on the admissibility of the exhibits and ordered the parties to address the issue in their posttrial briefs exhibits 66-p through 106-p were not provided to respondent days before trial as required by our standing_pretrial_order served on the parties in this case five months before trial the court follows the federal rules of evidence sec_7453 evidence is inadmissible if it has not been authenticated or identified fed r evid petitioner has not authenticated these exhibits petitioner in effect asserts that these records exonerating him from income_tax evasion charges were available to him before and during that trial but he did not arrange either himself or through his defense counsel or his daughter to bring them to that trial that is so unlikely that we do not accept that the documents are what petitioner says they are we therefore sustain respondent’s objections to the admission of exhibits 66-p through 106-p except for those exhibits or portions thereof which respondent has stipulated whether payments petitioner received in from pinnacle were taxable wages or repayment of loans he had made to pinnacle petitioner has not denied that he received payments from pinnacle in in the amounts respondent determined petitioner contends that these amounts were the nontaxable repayment of loans that he had made to pinnacle we have found inadmissible the notes petitioner says were proof of these loans thus the only evidence in the record of any loans to pinnacle is petitioner’s testimony petitioner testified that payroll checks were loan repayments because pinnacle’s supply of general checks was exhausted we disagree the record 4respondent has now stipulated the admission of the following exhibits or portions of exhibits offered by petitioner which are therefore admitted into evidence exhibit c d and e exhibit c exhibit c and d exhibit c exhibit c exhibit c exhibit c exhibit c and d exhibit c d h i and j exhibit b exhibit c exhibit c d e f g i and j exhibit c exhibit c exhibit h i j and k exhibit c exhibit c and d exhibit c exhibit c d e and f exhibit c and d exhibit c and d exhibit c exhibit exhibit exhibit exhibit exhibit and exhibit shows that some general checks were written after these payments were made using payroll checks petitioner contends that he made several loans to pinnacle however he claimed a long-term_capital_loss resulting from only one of them on his return pinnacle reported outstanding loans from shareholders on its and returns pinnacle’s returns show that there were no outstanding loans to pinnacle after we do not understand why petitioner would have claimed a loss resulting from only one loan for dollar_figure if he had lent far more than that or why pinnacle did not report outstanding loans to shareholders as it had done in the past if in fact the loans were genuine around special_agent jeffrey miller who worked in the irs criminal_investigation_division was assigned to an investigation for petitioner’s tax_year special_agent miller interviewed petitioner regarding whether petitioner had received wages that were not reported on his return petitioner told special_agent miller that the only loans he made to pinnacle were made in the early 1990s special_agent miller interviewed ms mazur and reviewed pinnacle’s books_and_records with her mr miller also reviewed records of pinnacle that had been seized by the district attorney’s office mr miller did not find any record of loans from petitioner to pinnacle after petitioner testified in his income_tax evasion trial that it would not make sense to draft a promissory note to himself when taking money out of his account and depositing it into pinnacle’s account because it would be basically out of one pocket and putting it into another petitioner’s testimony at the trial in this case that his loans to pinnacle had been duly recorded with promissory notes is contrary to his testimony thus we conclude that pinnacle did not have outstanding loans to petitioner during the years at issue and that its payments to petitioner were salary whether dollar_figure petitioner received in and dollar_figure he received in were constructive dividends or repayment of loans from pinnacle petitioner does not dispute receiving the payments which respondent determined were constructive dividends but contends that those amounts were loan repayments gross_income includes dividends sec_61 a dividend is any distribution_of_property made by a corporation to its shareholders from earnings_and_profits sec_316 sec_301 provides that funds distributed by a corporation over which the taxpayer shareholder has dominion and control are taxed under sec_301 a dividend is ordinary_income to the recipient under sec_301 to the extent of the earnings_and_profits of the corporation a constructive_dividend arises where a corporation confers an economic benefit on a shareholder without the expectation of repayment even though neither the corporation nor the shareholder intended a dividend 140_tc_420 on date petitioner opened a bank account in the name of pinnacle development group the account was controlled solely by petitioner and his wife the record reveals no purpose for pinnacle development group other than to serve as a conduit to transfer money from pinnacle to petitioner on date pinnacle made its final biweekly wage payment to petitioner shortly before that on date petitioner deposited the first in a series of checks totaling dollar_figure made payable to pinnacle by pinnacle customers into his own bank account in date petitioner deposited three checks totaling dollar_figure payable to pinnacle into the pinnacle development group_account in petitioner wrote three checks to himself from the pinnacle development group_account totaling dollar_figure the sum of these three groups of checks is dollar_figure which respondent contends represents the constructive dividends to petitioner for respondent double counted as to the dollar_figure which petitioner withdrew from the pinnacle development group_account the checks payable to pinnacle totaling dollar_figure that petitioner deposited into his own account and the checks totaling dollar_figure payable to pinnacle that he deposited into the pinnacle development group_account were an economic benefit to petitioner petitioner had constructive dividends of dollar_figure for in addition the four checks written to pinnacle which petitioner cashed or deposited into his account in totaling dollar_figure were constructive dividends to petitioner for if a corporation has insufficient earnings_and_profits the distribution is a return_of_capital and if the shareholder’s basis in the stock is consumed then the distribution is capital_gain sec_301 and pinnacle had earnings_and_profits of dollar_figure at the end of pinnacle did not file an income_tax return after there is no evidence in the record to show any change to pinnacle’s earnings_and_profits before the sum of pinnacle’s and distributions to petitioner is dollar_figure thus pinnacle’s distributions to petitioner in and were taxable to petitioner as ordinary_income whether petitioner is entitled to a capital_loss deduction for or capital_loss carryforward deductions for and petitioner reported a long-term_capital_loss on his return his claim for entitlement to that deduction is based on his claim that pinnacle owed him dollar_figure the c p a who prepared petitioner’s return was unable to verify the existence of the claimed loans and asked petitioner to sign a statement that the return was based entirely on amounts provided by petitioner and his representation of the amounts of outstanding loans there is no credible_evidence that petitioner made loans to pinnacle after or that there was any outstanding debt from pinnacle to petitioner in when petitioner reported the loss therefore petitioner is not entitled to the capital_loss deduction for or the capital_loss carryforward deductions for and whether petitioner is entitled to a charitable_contribution_deduction for the donation of a demolished building to a tax-exempt_organization in petitioner claimed a charitable_contribution_deduction for for the donation of building materials taken from a demolished house owned by the registry group a partnership in which petitioner was a partner petitioner claimed that the fair_market_value of his contribution was dollar_figure which was of the value of the house as appraised by mr barone petitioner did not claim half of that amount as a partner in support of his claimed deduction petitioner attached to hi sec_2001 return form_8283 a date letter from his appraiser an unsigned undated square foot appraisal form and a page containing several photographs of a standing residence sec_170 allows a deduction for charitable_contributions made during the taxable_year according to sec_1_170a-13 income_tax regs in order to claim a charitable_contribution_deduction in excess of dollar_figure for a donation of property a donor must obtain a qualified_appraisal for the contributed_property attach a fully completed appraisal_summary to the return and maintain records containing certain information if the contributed_property is a partial interest the appraisal shall be of the partial interest id because petitioner through the registry group owned only of the house at most he would be able to deduct of its value however as discussed next petitioner may not deduct even one-half of the value of the claimed charitable_contribution_deduction for if a taxpayer makes a charitable_contribution of property other than money the amount of the contribution is generally equal to the fair_market_value of the property at the time of the contribution see sec_1_170a-1 income_tax regs to be entitled to deduct a charitable_contribution a taxpayer must satisfy numerous statutory and regulatory substantiation requirements see sec_170 first petitioner did not contribute an intact structure he merely contributed building parts petitioner did not provide an appraisal of the building parts an appraisal of an intact structure is not relevant to deciding the value of the building parts extracted from that structure see 135_tc_471 aff’d 668_f3d_888 7th cir second as reported to the irs by the donee organization petitioner made the donation in date he deducted it for tax_year a charitable_contribution may be deducted only for the year in which it was made sec_170 third the appraisal prepared by mr barone which petitioner attached to form_8283 of hi sec_2001 return is not a qualified_appraisal for several reasons a qualified_appraisal must be received by the donor before the due_date including extensions of the return on which a deduction is first claimed sec_1 170a- c iv b income_tax regs the due_date of petitioner’ sec_2001 return with extensions was date mr barone’s appraisal transmittal letter was prepared on date after the date due_date for filing the form_1040 therefore the appraisal was prepared too late to qualify under the regulations also the valuation_date in the barone appraisal was date the donee received the donation in date a qualified_appraisal is one that is made no earlier than days before the date of contribution of the appraised property sec_1_170a-13 income_tax regs therefore the valuation_date was too early for the appraisal to qualify under the regulations a qualified_appraisal shall include a description of the donated property in sufficient detail to ascertain that the property that was appraised is the property that was contributed id subdiv ii a both the barone appraisal and petitioner’s self-made appraisal identify and value the donated property as a standing dwelling rather than building parts the regulations require that a qualified_appraisal include the terms of any agreement by or on behalf of the donor or donee that relates to the use sale_or_other_disposition of the property id subdiv ii d a taxpayer may be able to deduct a charitable_contribution by substantial compliance with the detailed requirements in the regulations 100_tc_32 63_tc_316 however petitioner’s compliance here was far from substantial we conclude that petitioner is not entitled to a charitable_contribution_deduction for the donation of building parts in whether petitioner is liable for additions to tax under sec_6651 for the late filing of his and income_tax returns sec_6651 imposes an addition_to_tax for failure to timely file a required tax_return sec_7491 places on the commissioner the burden of producing evidence of liability for additions to tax to meet that burden the commissioner must produce evidence showing that it is appropriate to impose that particular addition_to_tax but the commissioner need not produce evidence relating to defenses such as reasonable_cause or substantial_authority 116_tc_438 h_r conf rept no pincite 1998_3_cb_747 respondent has met the burden of production with respect to the additions to tax because petitioner did not timely file his returns for and once the commissioner meets the burden of production the taxpayer must in order to avoid liability for the addition_to_tax produce evidence that the failure was due to reasonable_cause and not willful neglect sec_6651 469_us_241 higbee v commissioner t c pincite h_r conf rept no supra pincite c b pincite reasonable_cause exists if the taxpayer exercised ordinary business care and prudence but nevertheless could not file within the prescribed time boyle u s pincite petitioner has provided no explanation for his failure to timely file his returns therefore petitioner is liable for the additions to tax for and whether petitioner is barred by the doctrine_of collateral_estoppel from denying that respondent’s assessments of tax for and were timely petitioner contends that the time limits for assessing tax for the tax years at issue here have passed the commissioner generally must assess any income_tax within the three-year period after a taxpayer files his or her return sec_6501 respondent mailed the notice_of_deficiency on which this case is based on date more than three years after petitioner’s through income_tax returns were filed in the case of a false_or_fraudulent_return with the intent to evade tax however tax determined to be due may be assessed at any time sec_6501 a conviction for income_tax evasion for a year under sec_7201 after a trial on the merits collaterally estops a taxpayer from denying fraudulent intent under sec_6501 for that year collateral_estoppel applies if the issue to be precluded is the same as that involved in the prior action that issue was actually litigated the issue was determined by a final and valid judgment and the determination was essential to the prior judgment see 698_f3d_160 3d cir aff’g tcmemo_2009_ under the doctrine_of collateral_estoppel conviction for income_tax evasion for a year conclusively establishes that the defendant committed tax_fraud for that year 994_f2d_1542 11th cir aff’g tcmemo_1991_636 880_f2d_260 10th cir aff’g tcmemo_1984_392 petitioner was convicted of income_tax evasion for therefore petitioner’s underpayment for is attributable to fraud and an exception to the general three-year period of limitation applies see sec_6501 116_tc_79 thus respondent’s assessment for petitioner’s tax_year is timely a portion of each underpayment for and results from the carryforward of the fraudulently claimed capital_loss from an underpayment is due to fraud when it is caused by the carryback or carryover of a fraudulent loss 923_f2d_1005 2d cir rev’g tcmemo_1990_30 hall v commissioner tcmemo_1990_ thus petitioner is barred by the doctrine_of collateral_estoppel from denying that he committed tax_fraud for and because of the carryover of capital losses from to those years whether petitioner is liable for the accuracy-related_penalty under sec_6662 for or the fraud_penalty under sec_6663 for and respondent determined that the portion of the underpayment resulting from the disallowance of the charitable_contribution_deduction that petitioner claimed for for the donation of materials from a house was subject_to the sec_6662 accuracy-related_penalty respondent did not determine that petitioner is liable for the fraud_penalty with respect to this adjustment respondent also determined that petitioner is liable for the fraud_penalty under sec_6663 for and petitioner disputes in his pleadings and at trial that he is liable for either of these penalties as noted petitioner’s and tax years remain open under sec_6501 because of collateral_estoppel however petitioner is not liable for the fraud_penalty under sec_6663 if the record does not show that penalty was properly determined by respondent see graev v commissioner t c ___ ___ slip op pincite date supplementing t c ___ date in order to meet the burden of production for either of these penalties respondent must show that there was written supervisory approval of the initial penalty determination see sec_6751 sec_7491 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 graev v commissioner t c at ___ slip op pincite the record contains no evidence of the requisite supervisory approval for either of these penalties thus respondent did not meet the burden of production and petitioner is not liable for the accuracy-related_penalty for or the fraud_penalty for see ford v commissioner tcmemo_2018_8 petitioner’s other arguments petitioner contends that he had a right to have a hearing and to present evidence during respondent’s audit of his returns at issue in this case we note that on date after the conclusion of the income_tax evasion case internal revenue_agent heather whitmore wrote petitioner to advise him that she had been assigned to examine his returns to determine the correct_tax penalties and interest for the years at issue in that letter she offered to schedule a meeting the record does not show whether petitioner met with ms whitmore petitioner also contends that certain unspecified business records were seized from him during one of the criminal cases and not returned to him petitioner provided insufficient factual support or legal authority to prevail on either of these contentions to reflect the foregoing decision will be entered under rule
